PER curiam:.
Paul J. Keller seeks a belated appeal in his petition for habeas corpus alleging that his pro se original appeal was frustrated by the trial court’s failure to appoint appellate counsel after his request.
The minutes of the trial court indicate that Keller was found insolvent for purposes of appeal and that he requested counsel. For some reason an appointment was not made. He then timely filed his own appeal “in the interest of justice” and in his pro se brief again requested counsel. Keller’s convictions and sentences were affirmed per curiam without opinion in Keller v. State, 635 So.2d 31 (Fla. 5th DCA 1994). A review of that appellate file indicates a futile attempt to muster an effective appeal. Accordingly, we grant the petition.
Petitioner shall file his notice of appeal and renew his application for the appointment of appellate counsel with the trial court within thirty days from the date hereof.
PETITION GRANTED.
HARRIS, C.J., and PETERSON and GRIFFIN, JJ., concur.